DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  Amend as follows to form a complete sentence “ The memory device of Claim 23, wherein: the first metallic material plate comprises a first elemental metal or a first conductive metallic compound material; and the second metallic material plate comprises a second elemental metal or a second conductive metallic compound material .”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 10, 11, 12, 23-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (US 2016/0365133) in view of Or-Bach (US 2019/0148286).
[claim 1] Ino discloses a memory device (fig. 10, fig. 2, note that fig. 1, 3-9, or 11-16 may be used alternatively), comprising: a first electrically conductive line (14, fig. 10, 2) laterally extending along a first horizontal direction; a memory pillar structure (51, 22, 26, 28, 52, fig. 10) overlying and contacting the first electrically conductive line (fig. 10), wherein the memory pillar structure comprises a single crystalline ferroelectric material plate (26, fig. 10) in which an entirety of a ferroelectric material is single crystalline [0071]; and a second electrically conductive line (16, fig. 10) laterally extending along a second horizontal direction and overlying and contacting the memory pillar structure (fig. 3).  Ino, however, does not expressly disclose that Ino’s doped polycrystalline silicon layer (28, fig. 10, [0055], which is intended to be resistance reduced layer with high conductivity) may also be a single crystalline SiGe layer.
Or-bach discloses a memory device (Title) wherein a single crystal SiGe layer is epitaxially grown on an underlying layer (claim 21).
It would have been obvious to one or ordinary skill in the art before the time of filing to have used a epitaxially grown single crystalline SiGe layer in place of the polycrystalline silicon layer in order to better ensure reduced resistance and higher conductivity without the need for large amounts of dopant as would be required in a silicon layer.

With this modification Ino discloses:
[claim 1] A single crystalline semiconductor plate (28, fig. 10, upon modification) comprising a single crystalline semiconductor material that is in direct contact with and in epitaxial alignment with the single crystalline ferroelectric material plate (upon modification).
[claim 2] The memory device of Claim 1, wherein the memory pillar structure comprises a first metallic material plate (22, fig. 10, which may be made of TiN, [0044]) contacting a bottom surface of the single crystalline ferroelectric material plate.
[claim 6] The memory device of Claim 2, wherein the memory pillar structure comprises a second metallic material plate (51, fig. 10 made of [0131]) contacting a bottom surface of the first metallic material plate and bonded to the first metallic material plate [0079].
[claim 10] The memory device of Claim 1, wherein the single crystalline semiconductor plate comprises single crystalline germanium or silicon germanium (upon modification the plate is made of SiGe).
[claim 11] The memory device of Claim 1, wherein the memory pillar structure comprises a metallic cap plate (52, fig. 10, [0131][0132]) overlying the single crystalline ferroelectric material plate and contacting the second electrically conductive line (fig. 10).
[claim 12] The memory device of Claim 1, wherein the memory device comprises a ferroelectric tunnel junction memory device [0005][0034].
[claim 23] The memory device of Claim 2, wherein the memory pillar structure further comprises a second metallic material plate (51, fig. 10, [0131]) that is bonded to the first metallic material plate (22, fig. 10, which may be made of TiN, [0044]).
[claim 24] The memory device of Claim 23, wherein: the first metallic material plate comprises a first elemental metal or a first conductive metallic compound material (22, fig. 10, which may be made of TiN, [0044]); and the second metallic material plate comprises a second elemental metal or a second conductive metallic compound material (51, fig. 10, [0131]).
[claim 25] The memory device of Claim 1, wherein the memory pillar structure comprises straight sidewalls each vertically extending from the first electrically conductive line to the second electrically conductive line (fig. 10).
[claim 29] The memory device of Claim 1, wherein the memory pillar structure has a rectangular horizontal cross-sectional shape (fig. 10).



Claim(s) 3, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (US 2016/0365133) in view of Or-Bach (US 2019/0148286) and further in view of Jo (US 2016/0005461).
Ino discloses the device of claim 2 but does not expressly disclose a selector structure below the ferroelectric memory layer.
Jo discloses a memory device (fig. 3) wherein a selector structure (310 which comprises 312, 314, 316, fig. 3) comprising a selector ovonic material (314, fig. 3, [0052]) below the ferroelectric memory layer (308, fig. 3, [0036]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have included Jo’s selector structure in Ino’s device in order to provide a means to select/deselect specific ferroelectric memory cells thereby allowing greater addressing flexibility.

With this modification Ino discloses:
[claim 3] The memory device of Claim 2, wherein: the memory pillar structure further comprises a selector material plate (310, fig. 3, Jo) underlying the first metallic material plate (upon modification); and a bonding interface is located between the selector material plate and the single crystalline ferroelectric material plate (e.g. a bonding interface would be between the selector material and the first metallic material plate).
[claim 21] The memory device of Claim 1, wherein the memory pillar structure further comprises a selector material plate (310, fig. 3, Jo).
[claim 22] The memory device of Claim 21, wherein the selector material plate comprises an ovonic threshold switch material (314, fig. 3, [0052], Jo). 


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (US 2016/0365133) in view of Or-Bach (US 2019/0148286) further in view of Jo (US 2016/0005461) and further in view of Yoshida (US 6,246,085).
Ino/Jo disclose the device of claim 3 but do not expressly disclose that the upper and bottom electrodes of the selector device are made of amorphous carbon (Jo does not disclose what the material of the electrodes are).
Yoshida discloses a memory device wherein the top and bottom electrodes may be made of amorphous carbon (claims 10 and 11).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Ino/Jo’s selector electrodes out amorphous carbon in order to provide for a workable conductor material.  Moreover it has been held that the selection of a known material (e.g. doped amorphous carbon) based on its suitability for its intended use (as an electrode) is obvious.  Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	
With this modification Ino discloses:
[claim 4] The memory device of Claim 3, further comprising: a lower electrode plate (316, fig. 3, Jo) contacting a bottom surface of the selector material plate (314, fig. 3, Jo) and comprising a first non-metallic conductive material (upon modification); and an upper electrode plate (312, fig. 3, Jo) contacting a top surface of the selector material plate and comprising a second non-metallic conductive material (upon modification).
[claim 5] The memory device of Claim 4, wherein: the selector material plate comprises an ovonic threshold switch material ([0052] of Jo); and each of the first non-metallic conductive material and the second non-metallic conductive material is selected from amorphous carbon, amorphous boron-doped carbon, amorphous nitrogen-doped carbon, amorphous silicon, amorphous germanium, alloys thereof, or layer stacks thereof (upon modification).

Claim(s) 7, 8, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino (US 2016/0365133) in view of Or-Bach (US 2019/0148286) and further in view of Kamimuta (US 2016/0359109).
Ino discloses the device of claim 1 and that the ferroelectric material is made of doped or undoped hafnium oxide [0072] but does not expressly disclose that the hafnium oxide has an orthorhombic phase or a dielectric insulation surrounding the memory pillar.
Kamimuta discloses a memory device (fig. 16a) wherein the ferroelectric material (18, fig. 16a) is made of doped or undoped hafnium oxide [0096] wherein the hafnium oxide has an orthorhombic phase [0096] with a dielectric insulation (20, fig. 16a, [0069]) surrounding the memory pillar (18/16, fig. 16a) .
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the hafnium oxide material of the ferroelectric layer has orthorhombic phase in order to ensure that the hafnium oxide has sufficient ferroelectricity ([0096] of Kamimuta) and to prevent reactions between the ferroelectric layer and the upper electrode ([0047][0048] of Kamimuta) and to provide for dielectric protection of the memory pillar as well as for the dielectric isolation to act as a stopper ([0069] of Kamimuta).

With this modification Ino discloses:
[claim 7] The memory device of Claim 1, wherein the ferroelectric material of the single crystalline ferroelectric material plate comprises doped or undoped hafnium oxide having an orthorhombic phase (upon modification).
[claim 8] The memory device of Claim 7, wherein the single crystalline semiconductor plate contacts a top surface of the single crystalline ferroelectric material plate (fig. 10, Ino).
 [claim 26] The memory device of Claim 1, further comprising a dielectric isolation (20, fig. 16a) structure laterally surrounding and contacting the memory pillar structure (upon modification).
[claim 27] The memory device of Claim 26, wherein the dielectric isolation structure is in contact with a horizontal surface of the first electrically conductive line and is in contact with a horizontal surface of the second electrically conductive line (upon modification).
[claim 28] The memory device of Claim 26. wherein sidewalls of the single crystalline semiconductor plate are in contact with the dielectric isolation structure (upon modification).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898